

Exhibit 10.3
HOWMET AEROSPACE INC.
NON-EMPLOYEE DIRECTOR Compensation Policy
Effective April 1, 2020
1.General. This Non-Employee Director Compensation Policy (the "Policy"), sets
forth the cash and equity-based compensation that has been approved by the Board
of Directors (the "Board") of Howmet Aerospace Inc., a Delaware corporation,
(the "Company") as payable to eligible non-employee members of the Board
("Non-Employee Directors"), as of April 1, 2020. The cash and equity-based
compensation described in this Policy shall be paid or be made, as applicable,
automatically and without further action of the Board, to each Non-Employee
Director who may be eligible to receive such compensation. This Policy shall
remain in effect until it is revised or rescinded by further action of the
Board. The terms and conditions of this Policy shall supersede any prior cash or
equity compensation arrangements between the Company and its Non-Employee
Directors.
2.Cash Compensation.
(a)Annual Retainers. Each Non-Employee Director shall be eligible to receive an
annual cash retainer of $120,000 for service on the Board. In addition, subject
to paragraph 2(b) below, a Non-Employee Director shall receive the following
additional annual retainers, as applicable:

Non-Employee Director PositionAdditional Annual Cash Retainer FeeLead
Director$30,000
Audit Committee Chair Fee (includes Audit Committee
Member Fee)
$20,000Compensation and Benefits Committee Chair Fee$15,000Other Committee Chair
Fee$15,000

(b)Payment of Chair Fees. At any one time, each non-Employee Director may
receive only one additional annual retainer fee in connection with service as
the Chair of a committee (whether in the position of Lead Director, Audit
Committee Chair, Compensation and Benefits Committee Chair or Other Committee
Chair), regardless of how many committee Chair positions held by such director.
For the avoidance of doubt, a non-Employee Director may simultaneously serve as
the Chair of more than one committee, but will receive for such service



--------------------------------------------------------------------------------



only one additional annual retainer fee, equal to the highest of the additional
annual retainer fees associated with his or her Chair positions.
(c)Payment of Retainers. The annual retainers described in Section 2(a) shall be
earned on a quarterly basis based on a calendar quarter and shall be paid by the
Company in arrears not later than the third business day following the end of
each calendar quarter (if not deferred by the Non-Employee Director in
accordance with subsection (e) hereof). In the event a Non-Employee Director
does not serve as a Non-Employee Director, or in the applicable positions
described in Section 2(a), for an entire calendar quarter, the retainer paid to
such Non-Employee Director shall be prorated for the portion of such calendar
quarter actually served as a Non-Employee Director, or in such positions, as
applicable.
(d)Exceptional Meeting Fees. A fee of $1,200 shall be paid to a Non-Employee
Director for each Board or committee meeting attended by such Non-Employee
Director in excess of five (5) special Board or committee meetings during the
applicable calendar year and applies only to any non-regularly scheduled meeting
in excess of a two-hour duration. Such exceptional meeting fees shall be paid by
the Company in arrears not later than the third business day following the end
of the calendar quarter in which any such exceptional meeting occurs (if not
deferred by the Non-Employee Director in accordance with subsection (e) hereof).
(e)Deferral of Retainers. Non-Employee Directors may elect to defer payment of
all or a portion of the annual retainers described in Section 2(a) and the
exceptional meeting fees described in Section 2(d) into specified investment
funds and/or into vested restricted share units for shares of the Company's
common stock, which deferral will be made pursuant to the terms of the Company's
Amended and Restated Deferred Fee Plan for Directors or its successor plan (the
"Deferred Fee Plan"). Unless otherwise determined by the Board, any restricted
share units will be granted under the 2013 Arconic Stock Incentive Plan or its
successor plan (the "Equity Plan"), on the date on which such retainer(s) would
otherwise have been paid in cash. The extent to which a Non-Employee Director
may defer annual retainer payments into vested restricted share units will
therefore be subject to any limit on awards granted to a Non-Employee Director
set forth in the Equity Plan.
3.Equity Compensation. Non-Employee Directors shall be granted the equity awards
described below. The awards described below in Sections 3(a) and 3(b) shall be
granted under and shall be subject to the terms and provisions of the Equity
Plan and shall be granted subject to an award agreement in substantially the
same form approved by the Board prior to or as of the grant date, setting forth
the terms of the award (the "Award Terms"), consistent with the Equity Plan. For
purposes of this Section 3, the number of shares subject to any restricted share
unit award will be determined by dividing the grant date dollar value specified
under subsection (a) or (b) hereof by the Fair Market Value (as defined in the
Equity Plan) of a share of the Company's common stock on the date of grant.
(a)Annual Equity Award. A person who is a Non-Employee Director immediately
following each annual meeting of the Company's stockholders and who will
continue to serve as a Non-Employee Director following such
2



--------------------------------------------------------------------------------



annual meeting shall be automatically granted on the second market trading day
following the date of each such annual meeting a restricted share unit award
with a grant date value equal to $150,000 (the "Annual Equity Award"). The
Annual Equity Award shall vest on the earlier of the first anniversary date of
the grant date or the date of the Company's next subsequent annual meeting of
stockholders following the grant date.
(b)Pro-Rated Annual Equity Award. On the fifth market trading day following a
person's initial appointment as a Non-Employee Director, and provided such
person has not otherwise received an Annual Equity Award for the relevant year
under Section 3(a), the Non-Employee Director shall be automatically granted a
restricted share unit award with a grant date value equal to $150,000, in each
case multiplied by a fraction, the numerator of which is 365 less the number of
days that have elapsed since the date of the Company's last annual meeting of
stockholders and the Non-Employee Director's date of initial appointment, and
the denominator of which is 365 (the "Pro-Rated Award"). The Pro-Rated Award
shall vest on the date of the Company's next subsequent annual meeting of
stockholders following the date of the Non-Employee Director's appointment to
the Board.
(c)Special Vesting of Equity Awards. Notwithstanding Sections 3(a) or (b) above
and as shall be further set forth in the Award Terms: (i) unvested equity awards
shall vest in full upon the death of a Non-Employee Director or upon a Change in
Control where a Replacement Award is not provided or the Non-Employee Director’s
service is terminated (where Change in Control and Replacement Award are as
defined in the Equity Plan); and (ii) unvested equity awards shall vest on a
pro-rata basis in the event of a Non-Employee Director's termination of service
for any other reason.
(d)Deferral of Equity Award. Payment of the Annual Equity Award or any Pro-Rated
Award will be deferred until the Non-Employee Director's separation from
service, in accordance with the terms of the Deferred Fee Plan, unless otherwise
required by applicable laws.
4.Stock Ownership Guideline. Within a period of six years from the date of a
person's initial appointment as a Non- Employee Director, each Non-Employee
Director is required to attain ownership of at least $750,000 in the Company's
common stock and must maintain such ownership until retirement from the Board.
5.Director Compensation Limit. As further set forth in the Equity Plan, the sum
of the grant date value of all equity awards granted and all cash compensation
paid by the Company to a Non-Employee Director as compensation for services as a
Non-Employee Director shall not exceed $750,000 during any calendar year. For
avoidance of doubt, compensation shall count towards this limit for the calendar
year in which it is granted or earned, and not later when distributed, in the
event it is deferred.
6.Policy Subject to Amendment, Modification and Termination. This Policy may be
amended, modified or terminated by the Board in the future at its sole
discretion, provided that no such action that would materially and adversely
3



--------------------------------------------------------------------------------



impact the rights with respect to annual retainers payable in the calendar
quarter during which a Non-Employee Director is then performing services shall
be effective without the consent of the affected Non-Employee Director.


4

